DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 20 contain the trademark/trade names TUFFTREK®4002, DELTA S, ANOVA and REVIVE®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Therefore, the inclusion of these trademarks in claims 8 and 20 renders the claims indefinite because the relationship between these trademarks and the products they identify is indefinite, uncertain, and arbitrary.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark. In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.  Arbitrary trademarks that are liable to mean different things at the pleasure of manufacturers do not constitute such language. Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).
Correction is required in a subsequent reply to this action.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as unpatentable over Lang (US 2015/0078823 A1 to Lang et al., published Oct. 18, 2015) in view of Coe (US 2016/0251808 to Coe, published Sept. 1, 2016).
Lang discloses an asphalt cement concrete pavement, and a method of making thereof, wherein the asphalt cement concrete is formed by mixing the asphalt/bitumen aggregate with reinforcing fibers treated with a binder to form the reinforced asphalt concrete pavement, wherein the binder controls the fiber segments which allows for distribution in various production feeding equipment while assuring that the fibers are conveyed into the asphalt/paving material mixing chamber without separating, clumping, or carried away by heat/convection turbulence before they are captured into the concrete mix, wherein once captured, the binder melts/dissolves and releases the fibers (hot-mix asphalt cement concrete/finished pavement ) (abstract; ([0002]; [0003]; [0005]; [0007]; [0008] to [0014]; [0024]; [0033]; Fig. 1).  The treated fibers added to the asphalt/bitumen-aggregate mix are preferably aromatic polyamide fibers (aramids) and have a length of 8 mm to 100 mm fiber, wherein the length of the fiber is a results-effective variable that can be tuned to adjust an embodiment to attain various material-handling and pavement characteristic goals ([0018]; [0025] to [0027]; Figs. 2 and 3). The aramid fibers can be added in an amount in the order of tens to hundreds of grams (perhaps up to a few kilograms) per metric ton of asphalt cement concrete ([0021]).
Lang further discloses the binder material is for holding a bundle of reinforcing fibers together tightly enough to prevent the individual fibers from escaping from the asphalt cement concrete mixture but not so tightly that the fibers remain clumped together in the resultant concrete, wherein a suitable binder can be a wax composition that is melted/soaked and/or coated onto the fiber yarn (liquid binder), wherein the wax compositions can be adjusted to provide accurate control of their softening profile and melting point, wherein lower melting-point waxes are suitable for cooler mixing temperatures to ensure that most or all of the treated fibers are released into the asphalt cement concrete during mixing, wherein the wax softens/melts and embeds the fibers (lowers the PG by at least one grade to -28 or -34), and wherein the embedded fibers improve the properties of the bitumen and asphalt/concrete pavement ([0028]; [0029]; [0031]).  The asphalt process typically mixes ingredients between about 130ºC and 165ºC ([0030]).
Lang does not disclose its hot-mix asphalt/bitumen concrete pavement as containing recycled material.  
However, Coe teaches that conventionally repairing pavement is performed by using hot-in-place recycled asphalt pavement in order to, inter alia, conserve energy ([0089]; [0172]).
Accordingly, it would have been obvious to a person skilled in the pavement/concrete art to include recycled asphalt/concrete in Lang’s fiber-reinforced hot-mix asphalt concrete used for paving due to Coe teaching it is conventionally done to conserve energy/resources.
Although Lang and Coe may not expressly teach adding ten percent of recycled asphalt as recited in claim 1 and 9, Applicant has not shown the criticality of these concentrations/amounts to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Lang and Coe

Allowable Subject Matter
Claim 12, and claims 13-19 that depend therefrom, have been found allowable.
The prior art of record, particularly, Lang and Coe, do not teach or suggest the method of producing the hot-mix asphalt concrete pavement as recited in present independent claim 12, wherein recycled asphalt pavement (“RAP”) and virgin liquid asphalt/binder modifier are added when forming the combined aggregate/completed mixture; and further, mixing the completed mixture to form a resultant homogenous hot-mix asphalt where the aggregate, recycled asphalt pavement, reinforcing fiber, virgin liquid asphalt and liquid binder modifier are evenly distributed throughout the homogenous hot-mix asphalt..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1763



June 4, 2022